Lumpkin, P. J.
1. In order to sustain an application for the removal of obstructions from an alleged private way the right to which the applicant bases upon prescription, he must show not only that he has been in the uninterrupted use thereof for seven years or more, but also that it does not exceed fifteen feet in width, that it has been kept open and in repair, and that “it is the same fifteen feet originally appropriated. Collier v. Farr, 81 Ga. 749, and cases cited ; Follendore v. Thomas, 93 Ga. 300 ; Peters v. Little, 95 Ga. 161.
2. In the present case the plaintiff failed to show compliance with these re*874qnirements, and therefore had no right to the way or consequent right to abate as a nuisance an obstruction therein.
Submitted July 24. —
Decided August 8, 1900.
Certiorari. Before Judge Fite. Catoosa superior court. August term, 1899.
William E. Mann, for plaintiff in error.

Judgment reversed.


All the Justices concurring.